458 F.2d 1359
Patrick H. O'SHAUGHNESSY, Plaintiff-Appellant,v.William McCREADY et al., Defendants-Appellees.
No. 71-1968.
United States Court of Appeals,Sixth Circuit.
May 25, 1972.

Patrick H. O'Shaughnessy in pro.per.
Harvey D. Walker, Saginaw, Mich., for J. Richard Ernst; Walker, Troester & Picard, Saginaw, Mich., on brief.
Isackson & Neering, P. C., Bay City, Mich., for Larry Kelly and James Jacques.
Before EDWARDS and MILLER, Circuit Judges, and ENGEL,* District Judge.
PER CURIAM.


1
In this case appellant contends that the District Judge dismissed his complaint which sounds in both diversity and civil rights on the grounds of immunity, when in fact, some, if not all of the defendants, are not immune.


2
Noting, however, that the Judge had before him a motion to dismiss on grounds of the various statutes of limitations which would be applicable to the causes of action sought to be presented herein, and that on the conceded facts all of the actions are plainly barred, the appeal is hereby dismissed under Rules 8 and 9 of the Rules of the United States Court of Appeals for the Sixth Circuit.  See Minchella v. Estate of Skillman, 356 F.2d 52 (6th Cir.), cert denied, 385 U.S. 861, 87 S. Ct. 114, 17 L. Ed. 2d 87 (1966).



*
 Honorable Albert J. Engel, United States District Judge for the Western District of Michigan, sitting by designation